--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

OICco Acquisition I, Inc. 8-K [oic-8k_101813.htm]
Exhibit 10.5
 
LICENSE AGREEMENT

 
LICENSE AGREEMENT dated as of February 1, 2013, between Champion Care Corp.
(“Licensor”), a corporation incorporated under the laws of Ontario, Canada
having its principal place of business at 307-208 Evans Avenue, Toronto,
Ontario, Canada M8Z 1J7 and Champion Pain Care Corp. (“Licensee”), a Nevada
corporation having its principal place of business at 123 West Nye Lane, Suite
129, Carson City, Nevada 89706.

 
WITNESSETH:
 
WHEREAS, Licensor is the owner of a proprietary pain management system known as
the Champion Pain Care Protocol (the “Protocol”); and
 
WHEREAS, Licensee is a wholly owned subsidiary of Licensor and after the closing
of the transaction contemplated by the Exchange Agreement, as that term is
hereinafter defined, will be a majority owned subsidiary of the Licensor; and
 
WHEREAS, Licensee wishes to license from Licensor all of Licensor’s right, title
and interest in and to the Protocol upon the terms and conditions hereinafter
set forth;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
 
- 1 -

--------------------------------------------------------------------------------

 
1. Grant of Exclusive License. Upon the terms and subject to the conditions
hereinafter set forth, Licensor hereby grants to Licensee, for the term of this
Agreement, the exclusive right to use the Protocol in the Territory and for the
Permitted Uses, as those terms are hereinafter defined. For the purposes of this
Agreement, the “Territory” shall mean the United Sates and the “Permitted Uses”
shall mean any use of the Licensor know how and any of its trademarks (the
“Licensor Marks”). Consistent with the aforesaid grant, Licensee shall have the
right to (i) enter into licensing, joint venture and acquisition agreements with
clinics that provide pain management services under the direction of physicians
who are properly licensed to practice medicine and qualified to treat patients
using the Protocol in the Territory; (ii) establish pharmacies that will be
within or associated with clinics acquired by Licensor as permitted by the
regulations enforced by the applicable governments within the Territory;  and
(iii) take such steps that are deemed necessary to develop the business of pain
management in the Territory.
 
2. Term. The license granted by this Agreement shall be for 5 years with
automatic renewals for new 5 year terms unless this Agreement is otherwise
terminated.
 
3. No Assumption or Payment of Liabilities.  Licensee shall not assume, or have
any liability or responsibility for any trade or other account payable of
Licensor or any other liability or obligation of Licensor.
 
4. Royalties. Licensor shall be entitled to a royalty of 10% of all Net Sales in
the Territory. For the purposes of this Agreement, “Net Sales” shall mean the
amount of sales generated after the deduction of refunds, discounts, rebates and
other reductions.
 
5. Cooperation.  From and after the date hereof, either party hereto will, at
the request of the other party hereto, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such instruments and other
documents, and perform or cause to be performed such acts, as may reasonably be
required to evidence or effectuate the transaction contemplated by this
Agreement. In addition, each party hereto, upon the reasonable request of the
other party hereto, shall make available to the other party hereto, for
inspection and/or copying, such books and records as may reasonably be required
in connection with the filing of tax returns, compliance with other governmental
laws, rules or regulations or any other reasonable purpose.
 
 
- 2 -

--------------------------------------------------------------------------------

 
6.           Representations and Warranties of Licensor and Licensee.
 
6.1.           Licensor hereby represents and warrants to Licensee as follows:

 
(a)  Organization, Good Standing and Corporate Power and Authority of
Licensor.  Licensor is a corporation duly organized, validly existing and in
good standing under the laws of Ontario, Canada and has the corporate power and
authority to enter into this Agreement and to perform the obligations required
of it under this Agreement. Licensor has all requisite power and authority, and
all licenses, franchises, permits and authorizations, necessary to carry on its
business as presently conducted and to own, lease and operate the assets,
property and business owned, leased and operated by it.
 
(b) Effective Agreement of Licensor.
 
(i) Due Authorization. The execution and delivery by Licensor of this Agreement
and the consummation by Licensor of the transaction contemplated hereby have
been duly authorized by all necessary corporate action of Licensor, and this
Agreement constitutes, and any other agreements or instruments executed and
delivered by Licensor prior to or contemporaneously with the execution and
delivery of this Agreement, when executed and delivered by Licensor, will
constitute, legal, valid and binding obligations of Licensor, enforceable
against Licensor in accordance with their respective terms.
 
(ii) Right to Enter Agreement. Neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated hereby will (x)
violate any provision of the articles of incorporation or by­laws of Licensor,
as amended to date, (y) with or without the giving of notice and/or the passage
of time, violate, conflict with, result in the breach or termination of,
constitute a default under, or result in the creation of any material lien,
charge or encumbrance upon any of the assets or property of Licensor pursuant
to, any contract, agreement, lease or commitment to which Licensor is a party or
by which Licensor or any of its assets or property may be bound, or (z) violate
any judgment, decree, order, statute, rule or governmental regulation applicable
to Licensor or any of its assets, property or business.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(iii) Third Party Consents. No consent, approval, qualification, order or
authorization of, or filing with, any governmental authority, including any
court, or other third party is required in connection with Licensor’s valid
execution, delivery or performance of this Agreement or the consummation of any
transaction contemplated hereby.
 
(iv)   Undisclosed Liabilities. As of and from and after the execution and
delivery of this Agreement, Licensee will not be liable, obligated for or
otherwise responsible for (a) any liability or obligation of Licensor, whether
accrued, absolute, contingent, contractual or otherwise and whether or not
incurred in the ordinary course of Licensor’s business, which existed prior to
the execution and delivery of this Agreement, (b) any other expense, liability
or obligation of Licensor relating to a claim of a third party based upon an
event which occurred prior to the execution and delivery of this Agreement, or
(c) any expense, liability or obligation owed by Licensor to its shareholders or
any director or officer of Licensor, or any of their affiliated entities or
related persons.
 
(v) Litigation. There are no actions, suits, proceedings, judgments or decrees
pending or, to the knowledge of Licensor, threatened involving Licensor or its
business. There are no judgments, orders or decrees outstanding against
Licensor. Licensor has no knowledge of any pending or threatened proceeding or
condition which would, in any manner, impair or curtail the ability of Licensee
to obtain the benefit of the license granted hereunder.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(vi) Ownership Rights of Licensor. The Protocol and Licensor Marks are owned by
Licensor and may be so used by Licensee without payment to, infringement claim
from or other legal interference from, any third party, and there has been no
assignment, license or other authorization given to any third party to use the
Protocol and Licensor Marks. To the best of its knowledge, Licensor has the
right to use the Protocol and Licensor Marks without infringement on the rights
of any other person or entity.
 
6.2.         Licensee hereby represents and warrants to Licensor as follows:
 
(a)           Organization, Good Standing and Corporate Power and Authority of
Licensee. Licensee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the power and authority
to enter into this Agreement and to perform the obligations required of it under
this Agreement.
 
(b)           Effective Agreement of Licensee.
 
(i) Due Authorization. The execution and delivery by Licensee of this Agreement
and the consummation by Licensee of the transaction contemplated hereby have
been duly authorized by all necessary action of Licensee, and this Agreement
constitutes, and any other agreements or instruments executed and delivered by
Licensee prior to or contemporaneously with the execution and delivery of this
Agreement, when executed and delivered by Licensee, will constitute, legal,
valid and binding obligations of Licensee, enforceable against Licensee in
accordance with their respective terms.
 
(ii) Right to Enter Agreement. Neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated hereby will (x)
violate any provision of the articles of organization or by-laws of Licensee (y)
with or without the giving of notice and/or the passage of time, violate,
conflict with, result in the breach or termination of, constitute a default
under or result in the creation of any material lien, charge or encumbrance upon
any of the assets or property of Licensee pursuant to, any contract, agreement,
lease or commitment to which Licensee is a party or by which Licensee or any of
its assets or property may be bound or (z) violate any judgment, decree, order,
statute, rule or governmental regulation applicable to Licensee or any of its
assets, property or business.
 
 
- 5 -

--------------------------------------------------------------------------------

 


 
(iii)  Third Party Consents. No consent, approval, qualification, order or
authorization of, or filing with, any governmental authority, including any
court, or other third party is required in connection with Licensee’s valid
execution, delivery or performance of this Agreement or the consummation of any
transaction contemplated hereby or thereby.
 
(iv) Litigation. There are no actions, suits, proceedings, judgments or decrees
pending or, to the knowledge of Licensee, threatened against or affecting
Licensee which could prevent or interfere with the consummation of the
transaction contemplated hereby.
 
6.3. Survival of Representations and Warranties. The representations and
warranties made by Licensor and Licensee in this Agreement or in any instrument
or other document delivered pursuant to this Agreement shall survive the
execution and delivery of this Agreement.
 
Any claim by Licensor or Licensee based upon a breach of a representation or
warranty shall be in writing and be asserted prior to the expiration of the
survival period. Nothing contained in this Section 6.3 with respect to the
survival of representations arid warranties shall affect in any way the
obligations of the parties hereto that are to be performed, in whole or in part,
after the execution and delivery of this Agreement.
 


 
- 6 -

--------------------------------------------------------------------------------

 
 
7. Covenants of Licensee.
 
(a) New License Agreement. Upon the acquisition of Licensee by OICco Acquisition
Corp. (“OICco) pursuant to a Share Exchange Agreement dated  May 29, 2013 (the
“Exchange Agreement”), Licensor, as majority shareholder of Licensee, agrees to
cause the Board of Directors of Licensee to enter into a new license agreement
containing standard representations and warranties as to royalties, remedies,
termination terms provisions for non-competition, non-solicitation,
non-disclosure, ownership of developments, discoveries and new Intellectual
Property, etc.
 
(b) Change of Name of OICco. Upon the closing of the transaction contemplated by
the Exchange Agreement, Licensor shall cause the name of OICco to be changed to
Champion Pain Care Corp.
 
(c) Reversion of Rights. In the event the acquisition of Licensee by OICco does
not occur, for any reason, all of the licensed rights to the Protocol shall
revert back to Licensor and all rights under this Agreement shall be null and
void.
 
8.     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transaction contemplated
hereby and supersedes any and all prior agreements and understandings relating
to the subject matter hereof No representation, promise or statement of
intention has been made by any party hereto which is not embodied in this
Agreement or other documents delivered pursuant hereto or in connection with the
transaction contemplated hereby, and no party hereto shall be bound by or liable
for any alleged representation, promise or statement of intention not set forth
herein or therein.
 
 
- 7 -

--------------------------------------------------------------------------------

 
9.      Amendment: Waiver. Except as otherwise expressly provided herein, this
Agreement may be amended, modified, superseded or cancelled, and any of the
terms, representations, warranties, covenants or conditions hereto may be
waived, only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party hereto waiving compliance.
 
10.   Parties in Interest. All the terms, representations, warranties, covenants
and conditions contained in this Agreement shall be binding upon, and shall
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns.
 
11.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Province of Ontario. Any action
concerning, relating to or involving this Agreement, or the other agreements or
instruments entered into or delivered pursuant to this Agreement, shall be
brought in the Ontario Superior Court of Justice or any provincial court in said
district, and the parties hereby consent to the jurisdiction and venue of such
courts for such purpose.
 
12.   Counterparts. This Agreement maybe executed in any number of counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute a single agreement.
 
13.    Limitations on Rights of Third Parties. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
person, firm or corporation other than the parties hereto any rights or remedies
under or by reason of this Agreement or any transaction contemplated hereby.
 
 
- 8 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

 
CHAMPION CARE CORP.
 
Per:
     
/s/ Jack Fishman
 
_____________________
 
Jack Fishman, President
         
CHAMPION PAIN CARE CORP.
 
Per:
     
/s/ Terrance Owen
 
_____________________
 
Terrance Owen, CEO

 
- 9 -
 
 

--------------------------------------------------------------------------------

 